Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive application filed on 11/10/2020. Claims 1-15 are pending. Applicant filed First Action Interview -Enrollment Request on 11/20/2020.
Examiner discussed the claims as submitted to place application into a condition of allowance in a telephone interview held on 05/17/2022 and an interview summary of which is attached herewith.

	EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 1 and 16 to be entered as examiner amendment as authorized by Mr. Mark Ruberto, Attorney (registration # 74,795) in a telephone interviews held on May 17, 2022 and an interview summary of which is attached herewith. Therefore, the claims 1-20 are pending.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:

1. 	(Currently Amended) A smart card comprising: 
a housing; 
a plurality of display devices disposed on an outside surface of the housing; 
a circuitry disposed within the housing and comprising: 
a driver circuitry configured to activate or deactivate each of the plurality of display devices; 
a non-transitory memory for storing computer code; 
a communication circuitry configured to communicate with at least one computing device located within a geographic region around the smart card; 
wherein the at least one computing device is located at a fixed position within the geographic region and managed by an authorizing entity; and 
a processor for executing the computer code which configures the processor to:
 continuously receive a plurality of communication signals from the at least one computing device; 
continuously assess a geographic distance from the smart card to the fixed position of the at least one computing device within the geographic region using the plurality of communication signals; and 
continuously activate or deactivate the plurality of display devices based on the geographic distance from the smart card to the fixed position of the at least one computing device in the geographic region and provide a directional indication, a distance indication, or both, to the at least one computing device in the geographic region. 

2. 	(Original) The smart card according to claim 1, wherein the plurality of display devices comprises a plurality of light emitting diodes, a plurality of e-ink devices, or both.

3. 	(Original) The smart card according to claim 1, wherein the directional indication comprises directional indicia.

4.	(Original) The smart card according to claim 3, wherein the directional indicia is configured to blink with a blinking rate inversely proportional to the geographic distance from the at least one computing device in the geographic region.

5. 	(Original) The smart card according to claim 1, wherein the processor is configured to identify the at least one computing device as a closest computing device based on a signal strength of the plurality of communication signals within the geographic region.

6. 	(Original) The smart card according to claim 1, wherein the circuitry further comprises a power circuitry for powering the circuitry.

7. 	(Original) The smart card according to claim 6, wherein the power circuitry comprises a battery.

8. 	(Original) The smart card according to claim 6, wherein the power circuitry comprises a fast charging capacitor for storing power.

9. 	(Original) The smart card according to claim 1, further comprising an antenna disposed within the housing, and wherein the communication circuitry is configured to communicate with the at least one computing device in the geographic region through the antenna. 10... The smart card according to claim 1, further comprising an interconnect for electrically coupling the smart card to the at least one computing device.

11. 	(Original) The smart card according to claim 1, further comprising a near field communication (NFC) circuitry disposed within the housing and an indicator lamp disposed on the outside surface of the housing;
wherein the authorizing entity comprises a financial institution;
wherein the at least one computing device is an automated teller machine (ATM) to perform transactions with the financial institution using the smart card; and
wherein the NFC circuitry is configured to communicate with the ATM.

12. 	(Original) The smart card according to claim 11, wherein the processor is configured to:
receive, from the NFC circuitry, an indication from the ATM that the ATM is safe for performing the transactions using the smart card; and 
cause the indicator lamp to light for notifying a user of the smart card that the ATM is safe for inserting the smart card into a slot in the ATM.

13. 	(Original) The smart card according to claim 1, wherein the plurality of display devices disposed on the outside surface of the housing are arranged in a circle, a square, a square matrix, or any combination thereof.

14. 	(Original) The smart card according to claim 1, wherein the plurality of display devices on the outside surface of the housing are disposed along edges of the housing.

15. 	(Original) The smart card according to claim 1, further comprising a microchip embedded within the housing, and wherein the microchip comprises the processor of the circuitry.

16. 	(Currently Amended) A method, comprising:
continuously receiving, by a processor in a circuitry of a smart card, a plurality of communication signals from at least one computing device;
wherein the at least one computing device is located at a fixed position within a geographic region around the smart card and managed by an authorizing entity;
wherein the smart card comprises a housing, a plurality of display devices disposed on an outside surface of the housing; and the circuitry disposed within the housing;
continuously assessing, by the processor, a geographic distance from the smart card to the fixed position of the at least one computing device within the geographic region using the plurality of communication signals; and
continuously activating or deactivating, by the processor, the plurality of display devices based on the geographic distance from the smart card to the fixed position of the at least one computing device in the geographic region , to the at least one computing device in the geographic region.

17. 	(Original) The method according to claim 16, wherein providing the directional indication comprises displaying directional indicia.

18. 	(Original) The method according to claim 17, wherein providing the distance indication comprises causing the directional indicia to blink with a blinking rate inversely proportional to the geographic distance from the at least one computing device in the geographic region.

19. 	(Original) The method according to claim 16, further comprising identifying, by the processor, the at least one computing device as a closest computing device in the geographic region based on a signal strength of the plurality of communication signals within the geographic region.

20.	(Original) The method according to claim 16, wherein the authorizing entity comprises a financial institution;
wherein the at least one computing device is an automated teller machine (ATM) to perform transactions with the financial institution using the smart card; and further comprising:
receiving, by the processor, an indication from the ATM that the ATM is safe for performing the transactions using the smart card; and 
causing, by the processor, an indicator lamp on the smart card to light for notifying a user that the ATM is safe for inserting the smart card into a slot in the ATM.

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “wherein the at least one computing device is located at a fixed position within the geographic region and managed by an authorizing entity; and a processor for executing the computer code which configures the processor to: continuously receive a plurality of communication signals from the at least one computing device; continuously assess a geographic distance from the smart card to the fixed position of the at least one computing device within the geographic region using the plurality of communication signals; and continuously activate or deactivate the plurality of display devices based on the geographic distance from the smart card to the fixed position of the at least one computing device in the geographic region and provide a directional indication, a distance indication, or both, to the at least one computing device in the geographic region “ in a system and method of smart card with active directional indicia.
The reasons for allowance for all the other independent is the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The order of combination elements of claims as amended above is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claims as amended is integrated into a practical application by guiding user to a geographic point of interest using smart card with directional indicia issued by authorizing financial institution. The claims provide technical solution to find a point of interest affiliated with the authorizing entity within geographical area that is unfamiliar to the user and activates directional indicia on the smart card and guide the user to the identified point of interest within the geographic region (see paragraph [19]).The continuous activation and deactivation of a portion of plurality display device in the smart card through driver circuit based on distance of the smart card from the computing device creates directional and distance indicia/indication to the computing device in the geographic region (see paragraph [29]). The directional indicia displayed on the smart card not only point the user in the direction of the points of interest affiliated with the authorizing entity but also provide some distance indicia display indicative of the distance from the smart card to the points of interest (see paragraph [19]). Therefore, the claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility 
As per cited/searched prior arts, the notable prior art of Cardinal et al. disclosed smart card with organic light emitting diode (OLED) receiving and transmitting GPS signals and locating smart card using cellular triangulation and flashing smart card red when security is breached (see abstract, column 4, lines 24-35). Gupta et al. disclosed smart card establishing communication with ATM when ATM is within threshold distance of NFC communication range (see paragraph [0190]). The International Publication prior art of Hendrik et al. teach smart card having front surface with display of activated and inactivated state (see abstract). The Non-Patent Literature of ashokr disclosed smart blinking ID card (see page 1). Therefore, claims 1-20 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        05/21/2022